Citation Nr: 1241681	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to accrued benefits.  

2. Entitlement dependency and indemnity compensation (DIC) for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  

3. Entitlement to death pension.  



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1942 to December 1945; January 1946 to June 1952; and June 1952 to March 1954.  He died in April 1981.  The appellant claims to be his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied claims for DIC benefits, death pension, and accrued benefits.  


FINDINGS OF FACT

1. The appellant did not file a claim for accrued benefits within one year of the Veteran's death.  

2. The appellant is not a "child" and does not meet basic eligibility requirements for VA death benefits purposes.  


CONCLUSIONS OF LAW

1. The claim for entitlement to accrued benefits must be denied by operation of law.  38 U.S.C.A. § 1101, 1110, 1131, 5121 (West 2002); 38 C.F.R. § 3.303, 3.1000 (2012).  

2. The claims for entitlement to DIC for the cause of the Veteran's death and death pension must be denied by operation of law.  38 U.S.C.A. §§ 101, 1542, 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(b)(4), 3.57, 3.356 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The claims are being denied based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In Sabonis, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which the law is dispositive a claim for entitlement to VA benefits should be denied because of the absence of legal merit or the lack of entitlement under the law.  Id.  Such is the case here.  As explained below, regardless of whether there was compliance with VCAA, the claims would be denied.  Still, the appellant was notified in August 2009 correspondence of the requirements to be eligible for death and accrued benefits.  

Accrued benefits

Benefits to which a veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed two years prior to the last date of entitlement, may be awarded to the beneficiaries of a veteran.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2012).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

The appellant did not file a claim for accrued benefits within one year of the Veteran's death; she is not eligible for accrued benefits in any case.  The Veteran's death certificate, received in September 2009, shows he died in April 1981.  The claim was received by VA in April 2009.  Any accrued benefits claim is barred as untimely.  As a result, the claim is denied.  

DIC benefits under 38 U.S.C.A. § 1310 and death pension

In her April 2009 claim, the appellant stated she was the Veteran's biological child.  On the form, she did not check that she was: aged 18-23 and in school; seriously disabled; or previously married.  She essentially wrote that she was raised by her grandmother who was now deceased.  She listed education, dental and medical expenses for herself during her lifetime.  In the remarks section, she explained that her father died when she was sixteen in April 1981 (making her born in about 1965).  She described respiratory and orthopedic problems.  She said the Veteran possibly could have been entitled to service connection based on his health history (smoking and drinking).  He was absent for most of her life.  

VA law provides entitlement to dependency and indemnity compensation  and death pension to a Veteran's surviving spouse, child, or parent because of a service-connected death or if the Veteran had requisite wartime service and the appellant meets certain income criteria.  See 38 U.S.C.A. §§ 1310, 1542 (West 2002).  The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be all of the following: 1) unmarried; 2) either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution; and 3) a legitimate child, legally adopted child, a stepchild in the household, a stepchild in the household at the Veteran's death, or an illegitimate child meeting specific requirements.  See 38 U.S.C.A. § 101(4)(A) & (8) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2012).  

While the appellant is apparently unmarried, she does not claim and the evidence does not show that she is either under the age of 18, was between the ages of 18 and 23 and was pursuing a course of instruction at an approved educational institution, or had become permanently incapable of self-support before the age of 18.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57, 3.356.  In her August 2009 notice of disagreement, the appellant indicated that she was 16 years old when the Veteran died (he died in 1981) and that she could have used benefits during the remainder of her school and college.  She could not be considered a "child" for VA benefit purposes as an essential element for the claims for service connection for the cause of the Veteran's death and entitlement to death pension is missing.  See 38 U.S.C.A. §§ 101(4)(A) & (8), 1542, 1310 (West 2002); 38 C.F.R. § 3.3(b)(4) (2012).  As a result, the claims are denied.  


ORDER

Entitlement to accrued benefits is denied.  

Entitlement DIC for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is denied.  

Entitlement to death pension is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


